TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00422-CR


Gallon Wayne Hodges, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9024040, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
After his appointed counsel filed a brief on his behalf, appellant filed a pro se motion
to represent himself.  After a hearing at which appellant was fully admonished and persisted in his
request, the motion was granted.  Now, after having been granted one extension of time to file his
brief, appellant has filed a "motion to re-invoke" his right to counsel.
The motion is granted and Ms. Linda Icenhauer-Ramirez is reinstated as appellant's
lead counsel.  The brief previously filed by counsel is also reinstated.  This appeal will be submitted
on briefs on June 17, 2003, to a panel consisting of Chief Justice Law and Justices B. A. Smith and
Puryear.  The State may file its brief at any time prior to submission. 
It is ordered May 2, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish